 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                          Case No. 2:19-cr-00100-JAD-NJK
 4
                   Plaintiff,                           ORDER
 5
            v.                                                 ECF No. 27
 6
     YERI VALENTIN-VARGAS,
 7
                   Defendant.
 8
 9
10          Based on the Stipulation of counsel and good cause appearing,

11          IT IS THEREFORE ORDERED that the Sentencing Hearing currently scheduled on

12                                                                         February 4, 2020,
     January 6, 2020 at the hour of 9:30 a.m., be vacated and continued to ___________________

13   at the
        thehour
            hourofof___:___
                     10:00 a.m.
                            __.m.

14                this ____
            DATED this 31st day
                            dayof
                                of_________________,
                                   December, 2019. 20___.
15
16
                                                UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
                                                   3
